El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Tomás Bivera fué denunciado en la Corte Municipal de Río Piedras como autor de un delito de acometimiento y agresión grave y fué condenado. No conforme, apeló para ante la Corte de Distrito de San Juan, Segundo Distrito. Radicada la apelación se fijó el día 16 de noviembre último para la celebración del juicio de novo y en dicho día el acu-sado apelante, basándose en la Ley No. 41 de 1921, presentó una moción alegando que hallándose constituida la corte en la ciudad de San Juan, lo estaba indebidamente y carecía de jurisdicción para juzgarlo. Pío Piedras, sitio en que se cometió el delito, fué asignado a la Corte de Distrito de San Juan, Segundo Distrito, pero San Juan, sitio en que estaba constituida la corte, se asignó a la Corte de Distrito de San Juan, Primer Distrito. La corte desestimó la moción, y ce-lebrado el juicio, declaró culpable al acusado y lo condenó a sufrir un año de prisión.
Apeló entonces Rivera para ante este tribunal y en el acto de la vista del recurso manifestó que la única cuestión fun*564damental envuelta en el mismo era la del asiento de la corte que lo juzgara.
¿ Puede o'no constituirse en San Juan la Corte de Dis-trito de San Juan, Segundo Distrito ? A nuestro juicio puede.
En la opinión emitida para fundar las sentencias dictadas en el día de hoy en los casos de certiorari Nos. 349 y 350, hemos expuesto nuestro criterio en relación con la interpre-tación que debe darse a la ley No. 41 de 1921. En dichos casos se trata del traslado de asuntos de naturaleza civil. Aquí del derecho que invoca un acusado en una causa criminal a ser juzgado dentro del distrito en que se cometió el delito.
, La enmienda sexta a la Constitución de los Estados Uni-dos prescribe que “en todos los procesos criminales el acu-sado tendrá derecho a un juicio rápido y público por un ju-rado imparcial del Estado y distrito donde el delito haya sido cometido.”
Nuestra Acta Orgánica garantiza el derecho del acusado a un juicio rápido y público, pero nada expresamente dice en cuanto al distrito.
Es el artículo 8 de nuestro Código de Enjuiciamiento Criminal el que dice que:
“La jurisdicción correspondiente a los delitos, radica en la corte del distrito del respectivo distrito judicial dentro del cual se come-tieron.”
La enmienda sexta' no está vigente en Puerto Bico y si lo estuviera se aplicaría a casos federales. La Ley Orgánica nada expresamente dispone. Siendo ello así,- tal vez la le-gislatura hubiera tenido plenos poderes para fijar él asiento o capitalidad de la corte de distrito del segundo distrito fuera de los límites geográficos del mismo, aún cuando se hubiera suprimido el distrito antiguo y en su lugar se hubieran creado dos nuevos. Pero ese no es el caso. Hemos interpretado la ley en el sentido de que no obstante las dos nuevas cortes independientes creadas, se dejó subsistente el primitivo dis-trito judicial, y por tanto nada hay en la ley que se oponga *565a la enmienda al acta orgánica dando a la palabra público nsada en ella la mayor extensión posible, ni al Código de Enjuiciamiento Criminal. El apelante fné juzgado por la corte de distrito competente y dentro del distrito judicial en qne se cometió el delito. Para un estudio del poder de la Legislatura, véanse el caso de Barret v. United States, 169 U. S. 218 y las notas que aparecen en 7 L. R. A. (n. s.) 669 y 1918 — E.-L. R. A. 965.
Además deseamos consignar que a nuestro juicio no bay temor alguno que sufra por el becbo de estar situada en San Juan la capitalidad de ambas cortes, la idea de vecindad familiar a la Ley Criminal. Nunca se fijó en pueblo alguno de los asignados al segundo distrito el asiento de una corte de distrito durante la actual soberanía o el de un juzgado de primera instancia e instrucción durante el antiguo régi-men. La tradición señala a San Juan como el asiento de la corte. Solo existe entre San Juan y los pueblos del segundo distrito una distancia que se recorre en pocas boras.
Por virtud de todo lo expuesto opinamos que la Corte de Distrito de San Juan, Segundo Distrito, asentada en la ciudad de San Juan, juzgó y condenó con jurisdicción al ape-lante y en su consecuencia que debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey y Eranco Soto.
El Juez Asociado Sr. Hutcbison firmó “Conforme con la sentencia. ’ ’
El Juez Asociado Sr. Wolf disintió.